July 17, 1914. The opinion of the Court was delivered by
The action in this case grew out of the same facts as the case of McKeown v. Southern Railway Company, 98 S.C. 338,82 S.E. 437. The complaints and answers are practically the same, and the exceptions raise the same questions.
It would be a useless waste of time to write and a useless expense to print a separate opinion.
The judgment in this case is affirmed for the reasons set forth in the McKeown case.
MR. CHIEF JUSTICE GARY and MR. JUSTICE HYDRICK concur in the result. *Page 347